                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
UNITED STATES OF AMERICA                       )
ex rel. JOHN KARVELAS,                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Civil No. 18-11260-LTS
                                               )
TUFTS SHARED SERVICES, INC. d/b/a              )
TUFTS MEDICAL CENTER, INC. et al.,             )
                                               )
       Defendants.                             )
                                               )

                      ORDER ON MOTION TO DISMISS (DOC. NO. 31)

                                        December 17, 2019

SOROKIN, J.

       Pending before the Court is a motion to dismiss brought jointly by Defendant Tufts

Medical Center (“TMC”) and individual Defendants Leslie Lussier, Theresa Hudson-Jinks, and

Albert Fantasia. Relator 1 John Karvelas’ Complaint alleges five counts: (1) retaliation in

violation of the False Claims Act (“FCA”), 31 U.S.C. § 3730(h) (Count I); (2) retaliation in

violation of the Massachusetts False Claims Act (“MFCA”), Mass. Gen. Laws ch. 12 § 5J (Count

II); (3) wrongful termination in violation of public policy (Count III); (4) retaliation against a

licensed health care provider in violation of Mass. Gen. Laws ch. 149 § 187(b) (Count IV); and




1
  “[T]he FCA’s qui tam provisions allow a private individual or ‘relator’ to file a lawsuit alleging
FCA violations on behalf of the United States.” U.S. ex rel. Karvelas v. Melrose-Wakefield
Hosp., 360 F.3d 220, 225 (1st Cir. 2004). A “relator” is “[a] party in interest who is permitted to
institute a proceeding in the name of the People or the Attorney General when the right to sue
resides solely in that official.” Black’s Law Dictionary 1289 (6th ed. 1990).
                                                   1
(5) breach of the implied covenant of good faith and fair dealing (Count V). Doc. No. 20 at 27-

33.

I.        BACKGROUND 2

          John Karvelas was employed as a respiratory therapist at Tufts Medical Center (“TMC”)

in Boston, Massachusetts, from December 2005 until November 2016. Doc. No. 20 ¶ 5.

Karvelas’ claims arise out of allegations that TMC engaged in several forms of fraudulent billing

practices, which Karvelas says violate the FCA, as well as allegedly unlawful kickbacks. The

alleged billing irregularities include duplicative billing, id. ¶¶ 39–42, billing for services not

provided, id. ¶ 43, unbundling of services, id. ¶¶ 44–45, billing for services that were not

reimbursable for failing to comply with Medicare standards, id. ¶¶ 46–50, and upcoding of

services, id. ¶¶ 51–53. Meanwhile, the alleged kickbacks relate to Tufts’ replenishment and

restocking of drugs and supplies for EasCare, an ambulatory service provider that contracted

with Tufts to bring patients to its medical center. Id. ¶¶ 55–58.

          More importantly to Karvelas’ five claims in this suit, he alleges that he “raised

concerns” about TMC’s allegedly fraudulent billing practices to his superiors. Id. ¶¶ 64–67.

Specifically, he alleges that on or about October 14, 2016, he raised concerns about “the billing

of subsequent-day ventilator charges on the same day as [an] initial charge,” a practice he alleges

constituted “over-billing” of Medicare, “as well as other billing concerns, to the individual

responsible for the Hospital’s electronic billing system.” Id. ¶ 65. He also alleges that on or

about October 28, 2016, he raised concerns regarding patient safety to Defendant Theresa

Hudson-Jinks, TMC’s Vice President of Patient Care Services, as well as Assistant Director of

Respiratory Care Donna Kelly, only to be “yelled at” and for no further action to be taken. Id. ¶¶


2
     The Court recounts facts alleged in Karvelas’ Amended Complaint. Doc. No. 20.

                                                   2
66–67. He further alleges that at some point during September and October 2016, he “was

interviewed by the [Drug Enforcement Agency]” and went to the Office of the Inspector General

for the Department of Health and Human Services to discuss his concerns about TMC’s

allegedly fraudulent billing practices. Id. ¶¶ 77. Additionally, Karvelas alleges that the

Defendants labeled him a “troublemaker” and ultimately terminated his employment on

November 16, 2016, in retaliation for “his efforts to expose and reform Tuft’s [sic] fraudulent

practices.” Id. ¶¶ 67–68, 80. Additionally, he alleges that he was “subjected to repeated acts of

harassment, discrimination, and intimidation” both “[b]efore and after his termination.” Id. ¶ 70.

       Before turning to the merits of the pending motion, the Court notes what is not at issue:

Karvelas’ suit does not present any allegations of fraudulent billing practices or unlawful

kickbacks. Rather, his claims are limited in scope to allegations about the circumstances of his

termination from TMC.

II.    LEGAL STANDARDS

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint “must provide fair

notice to the defendants and state a facially plausible legal claim.” Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). The pleader must “‘show’ an entitlement to

relief” by including in the complaint “enough factual material ‘to raise a right to relief above the

speculative level’” if the facts alleged are accepted as true. Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fed.

R. Civ. P. 8(a). In assessing whether a complaint withstands a Rule 12(b)(6) challenge, courts

“employ a two-pronged approach.” Ocasio-Hernandez, 640 F.3d at 12.

       First, statements in the complaint that amount to “threadbare recitals of the elements of a

cause of action” are identified and disregarded. Id. (quotation marks and brackets omitted). So,



                                                  3
too, are “bald assertions, subjective characterizations and legal conclusions.” DM Research, Inc.

v. Coll. of Am. Pathologists, 170 F.3d 53, 55 (1st Cir. 1999) (quotation marks omitted). As the

First Circuit has warned, such statements “are a danger sign that the plaintiff is engaged in a

fishing expedition.” Id. “[T]he price of entry, even to discovery, is for the plaintiff to allege a

factual predicate concrete enough to warrant further proceedings, which may be costly and

burdensome.” Id. (emphasis in original).

        Second, “[n]on-conclusory factual allegations” are “treated as true, even if seemingly

incredible.” Id. If such allegations “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” and thereby “state a plausible, not a merely

conceivable, case for relief,” then the motion to dismiss must be denied. Id. (quotation marks

omitted); accord Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citation omitted). “Determining whether a complaint states

a plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679 (citation omitted).

III.    DISCUSSION

        First, the Court considers Karvelas’ claims against individual Defendants Fantasia,

Lussier, and Hudson-Jinks.

        A.      Claims Against the Individual Defendants

        At the outset, the Court notes that the Complaint is devoid of any allegations, factual or

otherwise, regarding Defendant Albert Fantasia. The Complaint simply does not plausibly state

a claim against him. Thus, the motion to dismiss is ALLOWED as to Defendant Fantasia. The




                                                   4
claims against Fantasia are also DISMISSED for the reasons resulting in dismissal of all claims

against the other individual defendants.

       The Complaint also fails to state a claim against individual Defendants Lussier and

Hudson-Jinks. The Court now explicates why this is so for each of the Complaint’s five counts.

               1.      Count I: FCA Retaliation

       Defendants Lussier and Hudson-Jinks move to dismiss Karvelas’ FCA retaliation claim,

arguing that “[c]ourts have held that [section 3730(h)] claims do not apply against defendants in

their individual capacity.” Doc. No 32 at 4 (citing Orell v. UMass Mem’l Med. Ctr., Inc., 203 F.

Supp. 2d 52, 66 (D. Mass. 2002)). Defendants accurately portray the settled state of federal law

before 2009, when “federal courts . . . uniformly held that the FCA did not impose individual

liability for retaliation claims.” U.S. ex rel. Strubbe v. Crawford Cty. Mem’l Hosp., 915 F.3d

1158, 1167 (8th Cir. 2019), cert. denied sub nom. U.S. ex rel. Strubbe v. Crawford Cty. Mem.

Hosp., No. 19-225, 2019 WL 6257418 (U.S. Nov. 25, 2019); U.S. ex rel. Siewick v. Jamieson

Sci. & Eng’g, Inc., 322 F.3d 738, 740 (D.C. Cir. 2003) (holding that an individual corporate

director was not an “employer” for purposes of section 3730(h) liability). However, after the

enactment of a 2009 amendment, “it is less clear that the statute still applies only to employers

now that Congress has removed the statute’s reference to retaliation ‘by [an] employer.’” Aryai

v. Forfeiture Support Assocs., 25 F. Supp. 3d 376, 385 (S.D.N.Y. 2012) (quoting Fraud

Enforcement and Recovery Act of 2009, Pub. L. No. 111–21, § 4(d), 123 Stat. 1617, 1624–25).

As amended, the statute now reads:

       Any employee, contractor, or agent shall be entitled to all relief necessary to make
       that employee, contractor, or agent whole, if that employee, contractor, or agent is
       discharged, demoted, suspended, threatened, harassed, or in any other manner
       discriminated against in the terms and conditions of employment because of lawful
       acts done by the employee, contractor, or agent or associated others in furtherance
       of other efforts to stop 1 or more violations of this subchapter.

                                                  5
31 U.S.C. § 3730(h)(1).

       Given the amended statutory text, some courts have been hesitant to reflexively dismiss

FCA retaliation claims brought against defendants in their individual capacities. See, e.g.,

Laborde v. Rivera-Dueno, 719 F. Supp. 2d 198, 205 (D.P.R. 2010) (declining to dismiss an FCA

retaliation claim “[i]n the absence of specific First Circuit guidance holding that individual

liability does not exist in FCA retaliation claims, and in light of the fact that the persuasive

authority on the issue relies upon an outdated version of the statute”); U.S. ex rel. Moore v.

Community Health Servs., Inc., 2012 WL 1069474, at * 9 (D. Conn. Mar. 29, 2012); Weihua

Huang v. Rector & Visitors of Univ. of Virginia, 896 F.Supp.2d 524, 548 n.16 (W.D. Va. 2012).

A slew of federal courts, however, have held that the “2009 Amendment to § 3730(h) did not

expand the universe of potential defendants beyond entities that had some employment, agency

or contractual relationship with the plaintiff.” Irving v. PAE Gov’t Servs., Inc., 249 F. Supp. 3d

826, 834 n.6 (E.D. Va. 2017) (collecting cases).

       The Court is persuaded by the latter approach. This is so for several reasons. First, the

amended provision includes no textual indication that liability extends to defendants in their

individual capacities. See Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (“Statutory interpretation,

as we always say, begins with the text. . .”). Prior to 2009, federal courts were unanimous in

their rejection of individual liability. Given the Court’s obligation to “presume [that] Congress is

aware of judicial interpretations of existing statutes when it passes new laws,” United States v.

Place, 693 F.3d 219, 229 (1st Cir. 2012), the text’s silence is best understood as indicative of

stasis, not disruption. See Howell v. Town of Ball, 827 F.3d 515, 530 (5th Cir. 2016)

(“Adopting [plaintiff’s] argument [regarding the 2009 Amendment to § 3730(h)] means

concluding that Congress overturned [longstanding] precedent, not by the insertion of express

                                                   6
language expanding liability, but only by mere implication.”), cert. denied sub nom. Town of

Ball, La. v. Howell, 137 S.Ct. 815 (2017); see also H. R. Rep. No. 111–97, at 7 (House Report

on the 2009 amendments referencing prior case law). Second, “the primary purpose of the 2009

amendment to the FCA’s anti-retaliation provision was to expand what formerly was a cause of

action only for an ‘employee’ into a cause of action for an ‘employee, contractor, or agent.’”

Aryai, 25 F. Supp. 3d at 386. In fact, while Congress expressly intended for the amendment to

“broaden protections for whistleblowers by expanding the False Claims Act’s anti-retaliation

provision to cover [classes of] workers . . . who are not technically ‘employees,’” H. R. Rep. No.

111–97, at 14 (2009), the legislative history “contains no similar statement of intent to expand

the scope of liability to include individuals.” Aryai, 25 F. Supp. 3d at 386. Finally, Congress’

omission of the word “employers” is more naturally seen as “a grammatical necessity of

expanding the statute’s protections to cover a ‘contractor’ or ‘agent’ in addition to an

‘employee.’” Aryai, 25 F. Supp. 3d at 387; accord U.S. ex rel. Abou–Hussein v. Sci.

Applications Int’l Corp., No. 2:09-1858-RMG, 2012 WL 6892716, at *3 n.4 (D.S.C. May 3,

2012), aff’d on other grounds, 475 F. App’x 851 (4th Cir. 2012).

       Thus, notwithstanding the 2009 amendment to § 3730(h), the Court agrees with

Defendants that FCA retaliation claims do not lie against defendants in their individual

capacities. Accordingly, the motion to dismiss Count I is ALLOWED as to Defendants Lussier

and Hudson-Jinks.

               2.      Count II: MFCA Retaliation

       Defendants Lussier and Hudson-Links similarly move to dismiss Karvelas’ parallel state

law retaliation claim, brought under Mass. Gen. Laws ch. 12 § 5J. Case law construing the

MFCA’s provisions is sparse. Sheppard v. 265 Essex St. Operating Co., LLC, 299 F. Supp. 3d



                                                 7
278, 283 (D. Mass. 2018). “However, the MFCA was modeled on the similarly worded [FCA]”;

thus, Massachusetts courts “look for guidance to cases and treatises interpreting the [f]ederal

[FCA].” Scannell v. Attorney Gen., 872 N.E.2d 1136, 1138 (Mass. App. Ct. 2007).

Nonetheless, “[w]hile federal cases are instructive, they are not necessarily dispositive when

interpreting the MFCA, as there are important differences between the liability provisions in the

statutes.” Mass. v. Schering-Plough Corp., 779 F. Supp. 2d 224, 234 (D. Mass. 2011).

        Before 2012, Mass. Gen. Laws ch. 12 § 5J, by its express terms, only subjected

“employers” to liability, just like its federal counterpart. See 2000 Mass. Legis. Serv. ch. 159 §

18 (“No employer shall discharge, demote, suspend, threaten, harass, deny promotion to, or in

any other manner discriminate against an employee . . .”) (emphasis added). However, following

the 2009 amendment to the FCA discussed above, the MFCA was similarly amended to expand

its scope of protection. See Joseph M. Makalusky, Blowing the Whistle on the Need to Clarify

and Correct the Massachusetts False Claims Act, 94 Mass. L. Rev. 41, 62 (2012) (urging the

Massachusetts legislature to revisit the MFCA in light of the 2009 FCA amendments because

“section 5J continually refers to ‘employer’ and ‘employee,’ while the amended FCA expressly

reaches beyond mere employer-employee relationships.”). As amended, the relevant subsection

of the MFCA now reads:

       An employee, contractor or agent shall be entitled to all relief necessary to make
       that employee, contractor or agent whole if that employee, contractor or agent is
       discharged, demoted, suspended, threatened, harassed or in any other manner
       discriminated against in the terms and conditions of employment because of lawful
       acts done by the employee, contractor, agent or a person associated with the
       employee, contractor or agent in furtherance of an action under sections 5B to 5O,
       inclusive, or other efforts to stop a violation of said sections 5B to 5O, inclusive.

Mass. Gen. Laws ch. 12 § 5J(2).




                                                 8
       Notwithstanding the amended statutory text, the Court is persuaded that § 5J (still) does

not enable claims against defendants in their individual capacities. First, the relief provision of

the statute explicitly envisions mandatory remedies that can only be carried out by an employer.

See Mass. Gen. Laws ch. 12 § 5J(3) (providing that “relief under paragraph (2) shall include

reinstatement with the same seniority status the employee, contractor or agent would have had

but for the discrimination”). Indeed, federal courts interpreting the scope of the FCA’s anti-

retaliation provisions have been similarly guided by the FCA’s mandatory remedies. See, e.g.,

Yesudian ex rel. U.S. v. Howard Univ., 270 F.3d 969, 972 (D.C. Cir. 2001) (rejecting individual

capacity liability under the FCA because “all the § 3730(h) remedies are phrased in mandatory

language (the employee ‘shall be entitled,’ etc.) and yet include remedies such as reinstatement,

which a mere supervisor could not possibly grant in his individual capacity”); Aryai, 25 F. Supp.

3d at 387 (noting that “[t]he same logic remains sound even after the 2009 amendment;

interpreting amended section 3730(h) to provide for individual liability is inconsistent with the

mandatory remedy of reinstatement.”). Moreover, given the legislature’s silence on the

individual liability of non-employers like Defendants Lussier and Hudson-Jinks, the omission of

the word “employer” in amended § 5J(2) is best understood as a product of the same

“grammatical necessity” that motivated Congress’ drafting choices in 2009. Id.

       Therefore, the Court agrees with Defendants that MFCA retaliation claims—like FCA

retaliation claims—do not lie against defendants in their individual capacities; thus, the motion to

dismiss Count II is ALLOWED as to Defendants Lussier and Hudson-Jinks.

                3.     Counts III, IV, and V

       For similar reasons, the remaining three counts must also be dismissed against

Defendants Lussier and Hudson-Jinks. First, “to raise a cognizable [wrongful termination



                                                  9
against public policy] claim, [Karvelas] must show that [his] discharge falls within the limited

exception prohibiting employers from firing at-will employees ‘for reasons that violate public

policy.’” Kelley v. Lawrence Pub. Sch., No. 16-CV-11116-DJC, 2018 WL 6833508, at *2 (D.

Mass. Dec. 27, 2018), appeal dismissed, No. 19-1110, 2019 WL 3337119 (1st Cir. July 18, 2019)

(quoting Flesner v. Technical Commc’ns Corp., 575 N.E.2d 1107, 1110 (Mass. 1991)) (emphasis

added). As Defendants Lussier and Hudson-Jinks were not Karvelas’ employer, their motion to

dismiss Count III is ALLOWED.

       Likewise, the Massachusetts statute that proscribes retaliatory actions against health care

providers, by its express terms, only allows for claims against a “health care facility.” Mass.

Gen. Laws ch. 149 § 187. For purposes of the statute, a “health care facility” is defined as “an

individual, partnership, association, corporation or trust or any person or group of persons that

employs health care providers.” Id.; see also O’Connor v. Jordan Hosp., No. CIV.A. 10-11416-

MBB, 2012 WL 1802308, at *8 (D. Mass. May 16, 2012) (holding that “individual defendants

cannot be sued” under Mass. Gen. Laws ch. 149 § 187). Therefore, the motion to dismiss Count

IV is ALLOWED as to Defendants Lussier and Hudson-Jinks.

       Finally, only “employers (in varying contexts and subject to strict limitations) have been

held liable for breach of the implied covenant of good faith and fair dealing” in the employment

context. Ayash v. Dana-Farber Cancer Inst., 822 N.E.2d 667, 684 (Mass. 2005). Given that

Karvelas’ claim arises out of his previous employment relationship with TMC, and that there is

no allegation that Defendants Lussier and Hudson-Jinks were parties to that employment

relationship, the motion to dismiss Count V is ALLOWED as to Defendants Lussier and

Hudson-Jinks.




                                                10
       B.      Claims Against TMC

       Having dismissed all five claims as to the individual Defendants, the Court now considers

the claims as to Defendant TMC.

               1.      Counts I and II: FCA and MFCA Retaliation

       “To prevail on an FCA retaliation claim, a plaintiff must show that 1) the employee’s

conduct was protected under the FCA; 2) the employer knew that the employee was engaged in

such conduct; and 3) the employer discharged or discriminated against the employee because of

his or her protected conduct.” Guilfoile, 913 F.3d at 187–88 (1st Cir. 2019) (internal quotation

marks omitted). “The First Circuit broadly construes protected activity under the FCA to include

‘investigating matters which are calculated, or reasonably could lead, to a viable FCA action.’”

United States v. Medtronic, Inc., 189 F. Supp. 3d 259, 280 (D. Mass. 2016) (quoting Karvelas,

360 F.3d at 236). “[I]n other words, investigations, inquiries, testimonies or other activities that

concern the employer’s knowing submission of false or fraudulent claims for payment to the

government.” Karvelas, 360 F.3d at 237. However, investigation of “regulatory failures” that do

not involve “investigation or reporting of false or fraudulent claims” is not protected. Id.

Notably, “proving a violation of § 3279 [the false claims provision] is not an element of a §

3730(h) [retaliation] cause of action.” Graham Cty. Soil & Water Conservation Dist. v. United

States ex rel. Wilson, 545 U.S. 409, 416 n.1 (2005). Therefore, an FCA retaliation claim “need

not meet the heightened pleading requirements of Rule 9(b),” Karvelas, 360 F.3d at 238 n.23,

and may survive a motion to dismiss even when the pleadings are “too vague to meet the Rule

9(b) pleading standards for a qui tam action.” Id. at 238.

       While MFCA retaliation case law is limited, courts construing both statutes have noted

that the “retaliation provision of the MFCA [and its FCA counterpart are] nearly identical with



                                                 11
respect to the scope of protected conduct.” U.S. v. Univ. of Mass., Worcester, 80 F. Supp. 3d

296, 304 (D. Mass. 2015), aff’d in part, appeal dismissed in part, 812 F.3d 35 (1st Cir. 2016).

Thus, courts demand that plaintiffs prove the same three elements for FCA and MFCA

retaliation claims. See Sheppard, 299 F. Supp. 3d at 284 (setting out the elements of a retaliation

claim under the MFCA).

       The Court concludes that Karvelas’ Complaint does not contain plausible allegations that

Karvelas was engaged in protected conduct under the FCA. First, the majority of Karvelas’

alleged complaints to his TMC supervisors—including those related to patient safety and

regulatory compliance—do not constitute protected conduct. See Karvelas, 360 F.3d at 237

(noting that “nearly all of Karvelas’s statements concerning his alleged activities . . . suggest that

Karvelas witnessed and reported problems concerning the hospital’s alleged failure to comply

with patient care standards,” and holding that “[s]uch conduct, without more, does not constitute

protected conduct under the FCA”); id. (“Although correcting regulatory problems may be a

laudable goal, it is not actionable under the FCA in the absence of actual fraudulent conduct.”)

(internal quotation marks omitted); Medtronic, 189 F. Supp. 3d at 280 (holding that allegations

about the “impropriety of performing [certain] procedures without the assistance of trained

medical staff are divorced from any false claims and thus do not constitute FCA-protected

activity.”). While Karvelas additionally alleges that he “raised concerns about the billing of

subsequent-day ventilator charges” to TMC supervisors, Doc. No. 20 ¶ 65, his Complaint is

“unadorned by any factual assertions that might lend it plausibility.” A.G. ex rel. Maddox v.

Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013). Indeed, Karvelas’ provides no detail about the

substance of his conversation with TMC supervisors, neglecting to provide any factual

allegations about the specific “concerns” that he raised. Doc. No. 20 ¶ 65. This oversight is



                                                 12
especially problematic given that Karvelas’ factual allegations concerning fraudulent billing

either occurred after his November 2016 termination, id. ¶ 42 (alleging fraudulent billings that

occurred in January and February 2017) or significantly predate his termination. See id. ¶ 41

(alleging a conversation with Karvelas’ neighbor about potential double billing that occurred in

July 2012). Absent factual allegations, the Court is unable to conclude that Karvelas has

plausibly alleged that he was engaged in protected conduct under the FCA. Iqbal, 556 U.S. at

678 (“A claim has facial plausibility when the pleaded factual content allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”). Accordingly,

the motion to dismiss Counts I and II is ALLOWED as to Defendant TMC.

               2.      Employment Contract Claims

       In addition to his FCA and MFCA retaliation claims, Karvelas’ Complaint includes two

common law employment contract claims: (1) that his termination was wrongful in violation of

public policy (Count III); and (2) that his termination constituted a breach of the implied

covenant of good faith and fair dealing (Count V). Even drawing all reasonable inferences in

Karvelas’ favor, the facts as alleged are insufficient for either claim to survive a motion to

dismiss.

       Under Massachusetts law, an employer has “an unfettered right to discharge” an at-will

employee like Karvelas. Cochran v. Quest Software, Inc., 328 F.3d 1, 7 (1st Cir. 2003)

(applying Massachusetts law). However, “[a]s an exception to the general rule that an employer

may terminate an at-will employee at any time with or without cause, [Massachusetts courts]

have recognized that an at-will employee has a cause of action for wrongful termination only if

the termination violates a clearly established public policy.” King v. Driscoll, 638 N.E.2d 488,

492 (Mass. 1994). Under the public policy exception, “[r]edress is available for employees who



                                                 13
are terminated for asserting a legally guaranteed right (e.g., filing workers’ compensation claim),

for doing what the law requires (e.g., serving on a jury), or for refusing to do that which the law

forbids (e.g., committing perjury).” Smith-Pfeffer v. Superintendent of the Walter E. Fernald

State Sch., 533 N.E.2d 1368, 1371 (Mass. 1989).

        Massachusetts courts have consistently held that at-will employees who are fired after

internally reporting concerns about “patient rights, patient care, and billing” are not protected by

the public policy exception. Martinez v. New England Med. Ctr. Hosps., Inc., 307 F. Supp. 2d

257, 266 (D. Mass. 2004). Thus, the public policy exception does not encompass Karvelas’

allegations that he “brought many instances of serious reportable events to the attention of

hospitals [sic] administration.” Doc. No. 20 ¶ 87; cf. Smith-Pfeffer, 533 N.E.2d at 1371–72

(holding that “internal matters . . . could not be the basis of a public policy exception to the at-

will rule”). And while Karvelas does allege that he externally reported a 2014 “murder” to the

Massachusetts Department of Public Health in September 2016, “[a] plaintiff in these kinds of

cases . . . must provide evidence—not mere assertion or speculation—supporting his claim that

he was terminated for reporting criminal conduct[.]” Hinchey v. NYNEX Corp., 144 F.3d 134,

145 (1st Cir. 1998) (applying Massachusetts law). Here, “there is nothing in the record

demonstrating that [Karvelas] was terminated for reporting criminal conduct.” Id. Thus, even

drawing all reasonable inferences in his favor, Count III of Karvelas’ complaint contains

insufficient factual allegations to survive a motion to dismiss.

       Karvelas’ claim that his termination constituted a breach of the implied covenant of good

faith fares no better. “Massachusetts recognizes a claim for breach of the implied covenant of

good faith and fair dealing when a plaintiff shows that an employer’s reason for discharge was

contrary to public policy[.]” Bhawan v. Fallon Clinic, Inc., 5 F. Supp. 2d 64, 67 (D. Mass. 1998).



                                                  14
As Karvelas’ complaint does not plead adequate factual allegations to state a claim that his

termination was in violation of public policy, his claim under the implied covenant of good faith

and fair dealing also fails.

        Accordingly, the motion to dismiss Counts III and V is ALLOWED as to Defendant

TMC.

                3.      Count IV: Retaliation Against Health Care Providers

        To state a claim under Mass. Gen. Laws ch. 149 § 187(b)(3), a plaintiff must establish

that (1) he objected to, or refused to participate in, an activity, policy or practice, that (2) he

reasonably believed to be in violation of a law, rule, regulation, or professional standard of

practice, (3) which he reasonably believed posed a risk to public health, and (4) he was retaliated

against as a result. Romero v. UHS of Westwood Pembroke, Inc., 893 N.E.2d 355, 359 (Mass.

App. Ct. 2008). “The statute is specific to the health care industry and is designed to safeguard

patient care by protecting the rights of health care providers who expose deficiencies in care that

violate laws or regulations or professional standards that endanger public health.” Commodore

v. Genesis Health Ventures, Inc., 824 N.E.2d 453, 460 (Mass. App. Ct. 2005). While courts

have questioned whether the statute’s reference to public health “extends only to patient care, or

more broadly to the integrity of the process of financial reimbursement for that patient care”

Dermesropian v. Dental Experts, LLC, 718 F. Supp. 2d 143, 150 (D. Mass. 2010) (quoting

Davis v. Cape Cod Hosp., 885 N.E.2d 173 (Mass. App. Ct. 2008)), Massachusetts courts agree

that “[f]or purposes of this section, a plaintiff’s belief must be objectively reasonable.” Id. at 359

n.3.

        Here, Karvelas’ Complaint does not contain sufficient factual allegations that his beliefs

are “objectively reasonable” to survive a motion to dismiss, either as to the lawfulness of TMC’s



                                                   15
activities, policies, or practices or as to whether TMC’s actions posed a risk to public health. As

TMC notes, Karvelas’ Complaint contains no support “beyond conclusory assertions,” Doc. No.

32 at 11, that any of TMC’s billing practices violated any “law, rule, regulation, or professional

standard of practice,” nor does his Complaint provide any non-conclusory facts tending to show

that services rendered were medically unnecessary or harmful to patients. Mass. Gen. Laws ch.

149 § 187(b)(3). And while Karvelas’ Complaint alleges that patients have been “murdered” and

“committed suicide,” Doc. No. 20 ¶ 87, his Complaint contains no additional facts that render

these allegations “objectively reasonable.” Romero, 893 N.E.2d at 359 n.3. “[W]hile a

complaint need not include evidentiary detail, it must nonetheless allege a factual predicate

concrete enough to warrant further proceedings.” Karvelas, 360 F.3d at 240 (internal quotation

marks omitted). Because his factual allegations do not meet even “the liberal pleading

requirements of Rule 8(a),” id., the motion to dismiss Count IV as to Defendant TMC is

ALLOWED.

IV.    CONCLUSION

       For the foregoing reasons, the Defendants’ motion to dismiss (Doc. No. 31) is

ALLOWED. As the Court’s conclusion as to Counts I and II against Defendant TMC turns on

plausibility, those claims are DISMISSED WITHOUT PREJUDICE. Karvelas may, within 21

days of the issuance of this Order, amend his Complaint with respect to Counts I and II against

Defendant TMC.

                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                16
